Citation Nr: 0704600	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-25 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had over 8 years 
of active duty service between 1966 and 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for Hepatitis C and 
assigned a 10 percent evaluation, effective November 13, 
2002.  The veteran's notice of disagreement was received in 
April 2002.  A statement of the case was issued in August 
2003, and a substantive appeal was received in September 
2003.  


FINDING OF FACT

During the time period contemplated by this appeal, the 
veteran's service-connected Hepatitis C has been manifested 
by complaints of fatigue, nausea, and arthralgia with no 
complaints of malaise, anorexia, incapacitating episodes, 
vomiting, and upper right quadrant pain; there have been no 
incapacitating episodes.    


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7354 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  December 2002 and May 2004 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the December 2002 and May 2004 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the December 2002 letter was sent to the appellant 
prior to the March 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a December 2002 
and May 2004 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  The veteran has also been provided 
with a March 2006 notice of the types of evidence necessary 
to establish a disability rating for his disability claim and 
the effective date of the disability.  A supplemental 
statement of the case was subsequently issued in October 
2006.
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded thorough VA examinations in 
May 2005 and September 2006, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  On a VCAA notice response received in 
June 2006, the veteran indicated by checking the appropriate 
box that he had no other information or evidence to submit 
and to decide his claim as soon as possible.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected Hepatitis C warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.

The veteran's service-connected Hepatitis C has been rated by 
the RO under the provisions of Diagnostic Code 7354.  Under 
this regulatory provision, a rating is assigned with 
serologic evidence of hepatitis C infection and the following 
signs and symptoms due to hepatitis C infection:

A rating of 10 is warranted when there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly) requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 40 percent is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 100 percent rating is assigned when there is near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under diagnostic code for 
sequelae.  (See § 4.14).

Note (2):  For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  

In December 2001, the veteran was seen by Thomas J. Attaway, 
M.D. for Hepatitis C and abnormal liver functions tests.  
Upon physical examination, the veteran weighed 162 pounds.  
The veteran denied fatigue, pain in the liver region, rashes, 
etc.  Dr. Attaway noted that review of the veteran's systems 
was positive for chronic lower back pain.  He was diagnosed 
with chronic Hepatitis C with positive generic polymerase 
chain reaction (PCR), which indicated that it was still 
viremic.  

He was seen again in January 2002.  The veteran weighed 162 
pounds.  The veteran was diagnosed with Hepatitis C.  He 
agreed to and was scheduled for a liver biopsy.

The veteran underwent a liver biopsy and ultrasound in 
February 2002.  It was noted that his liver needle biopsy was 
consistent with chronic Hepatitis C with grade of portal 
inflammatory activity 2 of 4, grade of lobular inflammatory 
activity 1 of 4, and degree of fibrosis 2 of 4.  

In March 2002, the veteran weighed 161 pounds.  He was 
diagnosed with chronic Hepatitis C with moderate fibrosis on 
liver biopsy.  Dr. Attaway noted that the condition put the 
veteran at risk for future development of cirrhosis that 
required treatment.  The veteran was instructed to stop 
drinking alcohol.  

In October 2002, the veteran weighed 158 pounds and denied 
any difficulties with depression, insomnia, or irritability.  
The veteran was diagnosed with chronic Hepatitis C, genotype 
I with moderate fibrosis, undergoing therapy.  Dr. Attaway 
noted that the veteran seemed to be tolerating therapy very 
well except for the predictable hemolytic anemia due to 
Ribavirin which appeared symptomatic.  
Dr. Attaway also noted that there was significant hemolytic 
anemia.     

In December 2002, the veteran visited Robert L. Fallstrom, 
D.O. who noted that the veteran weighed 156 pounds.  It was 
also noted that the veteran started Interferon and Rebetron 
in September 2002 that caused him fatigue that resulted into 
60 days off for medical leave from work.  

In January 2003, the veteran was seen by Dr. Attaway who 
noted that
the veteran weighed 156 pounds.  He was diagnosed with 
chronic Hepatitis C, genotype I, with moderate fibrosis, 
status post four months of therapy.

In April 2003, the veteran was seen again by Dr. Attaway, who 
noted that the veteran weighed 159 pounds and generally 
appeared pleasant and slim with no acute distress.  The 
veteran was diagnosed with chronic Hepatitis C, genotype I, 
with moderate fibrosis with partial bridging.  It was further 
noted that the veteran failed to respond to 6 months of 
pegylated interferon and ribavirin.  

The veteran was seen by Dr. Fallstrom in May 2003.  It was 
noted that the veteran did not respond well to the interferon 
and Ribavirin and had been off for a couple of months.  As a 
result, the veteran's energy levels were noted as essentially 
back to normal.  

In April 2004, the veteran visited Dr. Attaway, who noted 
that he had not seen the veteran since April 2003.  The 
veteran stated he was doing quite well and had no current 
problems, except for the development of knots on his legs 
whenever he bumped his shins.  The veteran was diagnosed with 
chronic hepatitis C with moderate fibrosis, nonresponder to 
pegylated interferon and ribavirin.

The veteran was afforded a VA examination in May 2005.  The 
veteran reported that Hepatitis C that has lasted possibly as 
long as 25 years and reported no weight changes.  The veteran 
thought that his easy fatigue may be related to arthritic 
changes.  He complained of aches and pains in his joints 
(arthralgias) that occurred weekly.  The veteran used 
ibuprofen for the pain, which he described was tolerable.  He 
also indicated that there had been no incapacitation 
requiring bed rest, or vomiting of blood.  The veteran 
indicated that he had treatment and medication for his 
condition in the past with side effects that included anemia 
and fatigue, which caused him to lay off work.  The examiner 
noted, however, that treatment was not required at the time 
of the examination.  It was further noted that there was no 
functional impairment caused from the Hepatitis C and that 
the veteran did not lose any time from work.  

The examiner noted that the veteran weighed 161 pounds.  He 
noted that the veteran was thin, but was normal and that the 
veteran was not cachectic.  He also noted that the veteran 
had chronic hepatitis based on his lab results.  It was also 
noted that the veteran did not have ascites, hepatic 
encephalopathy, hemorrhage or varices, portal hypertension, 
portal gastropathy, jaundice, and incapacitating episodes.  
He also noted that the veteran complained of easy 
fatigability and arthralgias, but the examiner was not sure 
what was the relationship.

On VA examination in September 2006, the veteran weighed 160 
pounds and reported that his Hepatitis C did not affect his 
body weight.  He complained of dull abdominal pain located at 
the lower right quadrant.  He stated that the liver condition 
caused fatigability, arthralgia, gastrointestinal 
disturbances, loss of appetite, and deep muscle cramps in 
both legs.  The veteran reported that the symptoms from his 
liver condition occurred near-constantly and were tolerable.  
He stated that his condition did not cause incapacitation and 
that he never vomited blood.  It was noted that there was no 
functional impairment resulting from the veteran's condition.  

On physical examination, the examiner noted that the veteran 
was thin, but appeared healthy.  He described the veteran's 
general appearance as well-developed, well-nourished, and in 
no acute distress.  The examiner noted that the veteran 
subjectively reports itchy skin, abdominal pain, and frequent 
fatigue.  It was further noted that objectively, the physical 
findings were normal, but that the veteran had multiple 
specific treatments for Hepatitis C. 

After reviewing the evidence, the Board is compelled to 
conclude that a rating in excess of 10 percent is not 
warranted at any time from November 13, 2002.  Although the 
pertinent time period the veteran has reported fatigue, 
nausea, and arthralgia, the veteran did not exhibit any of 
the other symptoms.  There is no evidence of malaise and 
anorexia.  It is noted that the veteran's weight increased 
since December 2002 and he was never described by treating 
physicians as anorexic.  The veteran has been described as 
quite thin, but normal.  On examination in September 2006, he 
was described as well nourished.  Further, the veteran has 
consistently denied incapacitating episodes and vomiting.  
The veteran has had no problems with malaise or his right 
upper quadrant  

The Board notes that there is no evidence of anorexia 
(without weight loss or hepatomegaly) requiring dietary 
restriction or continuous medication to warrant the next 
higher rating of 20 percent.  Also, staged ratings are not 
for application since the veteran's Hepatitis C is adequately 
contemplated by the existing 10 percent rating during the 
entire time period in question.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although in September 2002 the veteran 
had taken 60 days of medical leave for his condition, the May 
2005 VA examination indicates that recently there was no 
functional impairment due to the Hepatitis C and that the 
veteran did not lose any time from work.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board sympathizes with the veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


